
	
		I
		111th CONGRESS
		1st Session
		H. R. 1038
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Ms. Hirono (for
			 herself, Mr. Abercrombie,
			 Ms. Baldwin,
			 Ms. Edwards of Maryland,
			 Mr. Frank of Massachusetts,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. McDermott,
			 Ms. Schakowsky,
			 Ms. Slaughter, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide coverage for the shingles vaccine under the Medicare
		  Program.
	
	
		1.Short TitleThis Act may be cited as the Shingles
			 Prevention Act.
		2.Coverage of the
			 shingles vaccine under the Medicare program
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(10)(A), by striking pneumococcal vaccine and its administration
			 and, and inserting pneumococcal vaccine and its administration,
			 shingles vaccine and its administration, and; and
				(2)in subsection (ww)(2)(A), by inserting
			 shingles, after influenza,.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 shingles vaccine furnished on or after January 1 of the first year beginning
			 more than 60 days after the date of the enactment of this Act.
			
